UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7764


In re:   THEODORE J. WILLIAMS,


                Petitioner.



                 On Petition for Writ of Mandamus.
                         (5:12-ct-03170-D)


Submitted:   January 22, 2013               Decided: January 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Theodore J. Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Theodore J. Williams petitions for a writ of mandamus

seeking an order from this court directing the district court to

serve process on the defendants named in his civil action and to

issue an injunction against certain prison guards.                    We conclude

that Williams is not entitled to mandamus relief.

           Mandamus relief is a drastic remedy and should be used

only in extraordinary circumstances.              Kerr v. U.S. Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d

509, 516-17 (4th Cir. 2003).          Williams carries the heavy burden

of establishing that he has no other adequate means to attain

the relief sought and that his entitlement to such relief is

clear and indisputable.           In re Braxton, 258 F.3d 250, 261 (4th

Cir. 2001); In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135,

138 (4th Cir. 1988).

           Williams        does     not       satisfy    either       of     these

requirements.         Accordingly, although we grant leave to proceed

in forma pauperis, we deny the petition for a writ of mandamus.

We   dispense   with     oral   argument      because   the   facts    and   legal

contentions     are    adequately   presented     in    the   materials      before

this court and argument would not aid the decisional process.



                                                               PETITION DENIED



                                          2